Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks Page 16 with respect to the objection to claims have been fully considered and are persuasive.  The objection has been has been withdrawn. 

Applicant’s arguments, see remarks Page 16 with respect to the rejection of claims under 35 USC 112(b) have been fully considered and are persuasive.  The rejection has been has been withdrawn. 

Applicant’s arguments, see remarks Page 17 with respect to the rejection of claims under obvious type double patenting have been fully considered and are persuasive (because the claims are sufficiently amended).  The rejection has been has been withdrawn. 


Allowable Subject Matter

Claims 1, 7-24, 26-36, 38 and 40-59 are allowed.

Claims 1, 19 and 30 are allowed because the combination of the best available prior fails to expressly teach, “the step of selecting a medical procedure and determining a future state anatomical profile corresponding to the selected medical procedure, wherein the graphical representation includes a visual representation of the body modified with the inner anatomical features based on the selected medical procedure.”
Dependent claims 7-13, 15-24, 26-29, 31-36, 38-40 are also allowed based on dependency.

Claims 41, 46 and 51 are allowed because the combination of best available prior arts (Friman, Bova, Lee, Cummings, Mason) fails to expressly teach, “generating an initial three-dimensional representation of the body based on the mapping, the initial three-dimensional representation;
identifying a plurality of reference markers on the initial three-dimensional representation of the body;
determining, at a processor, a preferred anatomical profile of the target individual based on the plurality of reference markers, the preferred anatomical profile being a preferred three-dimensional representation of the body;
modifying in three dimensions, at the processor, the initial three-dimensional representation of the body so as to have a shape of the preferred anatomical profile;” as a whole.
Dependent claims 42-45, 47-50, 51-55 and 59 are allowed by virtue of dependency.

Independent claims 56, 57 and 58 are allowed because applicant has included the allowable subject matter from dependent claim 12 into these intendent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616                                                                                                                                                                                             a